[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: DEFENDANT'S REQUEST TO REOPEN HEARING AND PRESENTADDITIONAL EVIDENCE
After consideration of the defendant's request to reopen the evidentiary hearing his motion to dismiss, the court rules as follows;
1. The defendant shall be allowed to present the testimony of Leonard Pastore regarding his communications with Vivian Weyel from January 12, 1987 to the rendering of the jury verdict in the third trial, and his communications with Assistant States Attorney James G. Clark regarding Ms. Weyel during the same time period.
2. The defendant shall be permitted to present the testimony of Leonard Pastore on Friday, February 13, 1998.
3. The briefing schedule previously announced by the court is vacated. A new schedule will be established after February 13, 1998.
4. The defendant's request is otherwise denied.
So Ordered at Hartford, Connecticut this 26th day of January, 1998.
Robert J. Devlin, Jr., Judge CT Page 472